Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 10,190,960 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Claim 1 is anticipated by claim 1 of the patent.
Claim 2 is covered by claim 14 of the patent (since the “tilt” of claim 2 is equivalent to the “angle” of claim 14).
Claim 3 is covered by claim 14 (for the subject matter of claim 2 as discussed above) and claim 2 of the patent (for other light paths including extinction light and scattered light).
Regarding claim 4, while claim 1 of the patent does not recite a numeric aperture range, finding an appropriate numeric aperture range for lenses is well-known in the prior art and finding such a range would have been obvious to persons having ordinary skill in the art.
Claim 5 is covered by claim 2 of the patent since the persons having ordinary skill in the art would not want the various signals to overlap or have crosstalk so as to provide proper detection of them.
Claim 6 is covered by claim 26 of the patent.
Claim 7 is covered by claims 9 and 11 of the patent.
Claim 8 is covered by claim 11 of the patent.
Claim 9 is covered by claim 11 of the patent.
Claim 10 is covered by claim 12 of the patent.
Claim 11 is covered by claim 1 of the patent.
Claim 12 is covered by claim 7 of the patent since it requires multiple lenses.
Claim 13 is covered by claim 5 of the patent.
Claim 14 is anticipated by claim 24 of the patent.
Claim 15 is covered by claim 14 of the patent (since the “tilt” of claim 15 is equivalent to the “angle” of claim 14).
Claim 16 is covered by claim 14 (for the subject matter of claim 15 as discussed above) and claim 2 of the patent (for other light paths including extinction light and scattered light).
Claim 17 is covered by claim 7 of the patent since it requires multiple lenses.
Claim 18 is covered by claim 5 of the patent.
Claim 19 is covered by claim 2 of the patent since the persons having ordinary skill in the art would not want the various signals to overlap or have crosstalk so as to provide proper detection of them.
Claim 20 is covered by claim 26 of the patent.
Claim 21 is anticipated by claim 1 of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference is the US PGPUB document related to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R LEE/               Primary Examiner, Art Unit 2878